On the Court’s own motion, appeal insofar as taken from the June 1, 1993 Appellate Division order, dismissed as moot; insofar as taken from the August 26, 1993 Appellate Division order, dismissed upon the ground that that order does not finally determine the proceeding within the meaning of the Constitution; and, insofar as taken from the April 15, 1993 Appellate Division order dismissed upon the ground that no substantial constitutional question is directly involved. Motion for relief in the nature of a stay and other incidental relief denied.